Citation Nr: 0335182	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  98-12 323A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for pes planus with 
post-operative hallux valgus and excision of hematoma and 
degenerative changes, bilateral, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for disability 
involving the cervical and thoracic segments of the spine, 
claimed as an upper back injury.  

3.  Entitlement to service connection for a left leg injury, 
to include as secondary to the veteran's service-connected 
pes planus with post-operative hallux valgus and excision of 
hematoma and degenerative changes, bilateral.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which assigned separate 10 percent 
evaluations for each of the veteran's feet and found that the 
veteran's claim of service connection for upper back and left 
leg injuries was not well-grounded.  In July 2002, the RO 
assigned a 50 percent evaluation for the veteran's bilateral 
foot condition, the maximum schedular percentage allowable, 
effective July 11, 1996, the date the veteran's claim for 
increase was received.  

The veteran was afforded a personal hearing at the Phoenix, 
Arizona, RO in March 1999.

The Board notes that the veteran has asserted that numerous 
conditions, to include both legs, both ankles, calves, hips, 
buttocks, low back, and fibromyalgia, are secondary to her 
service-connected pes planus with post-operative hallux 
valgus and excision of hematoma and degenerative changes, 
bilateral.  In this regard, the RO included these claims in 
the October 2002 SSOC under the upper back and left leg 
claims.  However, none of these claims are before the Board, 
as they have not been appealed by the veteran.  Therefore, 
the RO is directed to send the veteran notice of the denial 
of these claims and inform her of her appellate rights with 
regard to such claims.  It is noted that the Board has 
rephrased the upper back injury to include the thoracic and 
cervical segments of the spine as this is more reflective of 
the disability being claimed by the veteran.  


FINDINGS OF FACT

1.  The veteran is currently in receipt of the highest 
schedular disability rating provided for rating bilateral pes 
planus with post-operative hallux valgus and excision of 
hematoma and degenerative changes.  

2.  The veteran's foot disability is not so exceptional or 
unusual with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

3.  Resolving reasonable doubt in the veteran's favor, the 
veteran's upper back condition, to include disability 
involving the cervical and thoracic segments of the spine, is 
related to her service.

4.  The veteran does not have a left leg injury that is 
related to service.


CONCLUSION OF LAW

1.  A disability rating in excess of 50 percent is not 
warranted for the veteran's bilateral pes planus with post-
operative hallux valgus and excision of hematoma and 
degenerative changes.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 3.321, 4.71a, Diagnostic Code 5276 (2003).

2.  With resolution of reasonable doubt in the veteran's 
favor, an upper back injury with involvement of the thoracic 
and cervical segments of the spine, was incurred in service.  
38 U.S.C.A. §§ 1110, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2003).

3.  The criteria for service connection for a left leg injury 
are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.  The veteran was notified of 
this change in the law by a September 2001 letter from the 
RO.       

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted 
recently.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The regulations add nothing of substance to the 
new law, and the Board's consideration of the regulations 
does not prejudice the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  However, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In this regard, the RO's September 2001 letter informed her 
of what evidence was needed in order to establish entitlement 
to service connection and stated that VA still needed 
evidence which shows a relationship between her upper back 
and left leg conditions and any disease or injury during 
service.  The letter further stated that the veteran needed 
to provide medical evidence which showed a chronic condition 
since 1969.  The Board acknowledges that the letter did not 
address the veteran's claim for an increased rating for her 
bilateral foot condition, but points out that she is 
receiving the maximum benefit allowable under the law for her 
condition.  Thus, such absence is of no consequence as this 
is really a question of law rather than fact.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the September 
2001 RO letter informed the veteran that the law states that 
VA must make reasonable efforts to help her get evidence 
necessary to support her claim, stating further that VA would 
help her to get such things as medical records, employment 
records, or records from other Federal agencies.  The letter 
stated, though, that the veteran had to give VA enough 
information about such records to enable VA to request them 
for him from the person or agency that had the records.  
Additionally, the letter stated that VA would assist her by 
providing a medical examination or getting a medical opinion 
if it was decided such was necessary to make a decision on 
her claim.    

In addition, the supplemental statement of the case (SSOC), 
issued in July 2002, reiterated the above-described duties, 
stating that provided certain criteria were met, VA would 
make reasonable efforts to help her to obtain relevant 
records necessary to substantiate her claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2003), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  She was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2003).  Finally, she was notified that 
VA would obtain her service medical records and other 
relevant records pertaining to her active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which she adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2003).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).     

The aforementioned decision by the Court of Appeals for the 
Federal Circuit is of no consequence in the instant case.  
Simply put, although the September 2001 letter incorrectly 
listed the time frame within which she was to submit evidence 
pertinent to her claim, more than one year has elapsed since 
the issuance of that letter.  She was informed that she 
needed to submit additional evidence in order to substantiate 
her claim and also of what VA would do to assist her in that 
endeavor.  It appears that all evidence having a bearing of 
the claims has been obtained; thus, to provide notice to the 
veteran at this time that she has an additional one year to 
submit evidence would do nothing more than unnecessarily 
delay appellate consideration of her appeal.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant in 
this case.  Further development and further expending of VA's 
resources is not warranted.

II.  Increased Rating

The veteran's bilateral pes planus is evaluated in VA's 
Schedule for Rating Disabilities under the provisions 
pertaining to musculoskeletal system.  Under Diagnostic Code 
5276, bilateral pes planus, acquired flatfoot, a 50 percent 
rating is warranted if the medical evidence shows pronounced 
pes planus with marked pronation, extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, with the 
condition not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a.  This is the maximum percentage 
allowable under DC 5276.

However, the Board must also consider whether the veteran 
would be entitled to a higher rating under other provisions 
including pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284, which is for "foot injuries, other".  Disability under 
Diagnostic Code 5284 is rated 10 percent rating when 
moderate, 20 percent when moderately severe, and 30 percent 
when severe.  The VA Rating Schedule provides other 
Diagnostic Codes for rating foot disability.  Alternatives 
might also include diagnostic codes for bilateral weak foot 
(DC 5277); anterior metatarsalgia (Morton's disease) (DC 
5279); hallux valgus (DC 5280); hallux rigidus (DC 5281); 
hammer toe (DC 5282); and malunion or nonunion of the tarsal 
or metatarsal bones (DC 5283).  However, in this instance, 
these are either inapplicable or less applicable in this 
case.  In addition, none would provide a higher evaluation 
than the code under which she is now rated.  Furthermore, 
under 38 C.F.R. § 4.14, the evaluation of the same disability 
under various diagnoses is to be avoided.  Thus, to assign 
ratings under any of these diagnostic codes in addition to 
the veteran's 50 percent rating under DC 5276 would 
constitute pyramiding.   

Despite the foregoing, the veteran continues to assert that 
her feet are so severely impaired that a higher disability 
rating is warranted.    

The veteran's claims folder is replete with medical evidence 
reflecting complaints and treatment for her feet.  The record 
also contains recent VA examination reports discussing the 
current nature and severity of her service-connected 
bilateral foot disability.  

The veteran submitted to a VA joints examination on October 
2, 2001.  The report notes that as the veteran stood, she had 
the planovalgus foot deformity and that when she sat she had 
a slight arch.  Upon range of motion testing, there was a 
equinus contracture of about 5 degrees, plantar flexion of 40 
degrees, and inversion-eversion of about 30 degrees each, 
which was without great pain.  She was not able to extend or 
flex her toes; they remained in the neutral position.  It was 
noted that she had been walking with a cane for balance and 
that she walked worse without her special shoes.  

She submitted to a VA podiatric examination on October 29, 
2001.  The examiner noted that the veteran had limited motion 
in her feet as well as chronic pain in the balls of her feet.  
She was reported to walk very slowly with a limp and tired 
easily.  It was noted that she could not walk on uneven 
terrain and that she must use a cane for stability.  It was 
also noted that she wore ankle high custom boots.  

Upon musculoskeletal examination, it was noted that there was 
splinting and guarding with motion at every joint.  The 
examiner stated that it was the clinical picture of limbs 
with excessive ligamentous laxity with overlying guarding.  
Gastrocnemius equinus at both ankles with 0 degrees of 
dorsiflexion with the knees extended and 10 degrees of 
dorsiflexion with the knees flexed.  Plantar flexion was full 
in the ankles.  Subtalar joint range of motion was limited, 
especially in the direction of pronation, at approximately 30 
degrees.  There was pain with movement of the subtalar joint 
and the mid-tarsal joint.  There was nearly a full range of 
motion of both axes of the mid-tarsal joint.  The 
metatarsophalangeal joint motion of the great toes was 
exquisitely tender and limited to 10 degrees on the left and 
20 degrees on the right.  The examiner noted, though, that 
the veteran would not allow a full assessment of the joints.  
There were no hammertoes.  There was mild hallux abductus and 
marked pesplanovalgus bilateral.  She could not toe or heel 
walk and could not stand up on the toes with both feet.  She 
was diagnosed with degenerative joint disease in the first 
metatarsophalangeal joints bilaterally.      

The most recent treatment record, dated in September 2002, 
noted that the veteran complained that her left foot was 
worse than the right foot and felt that the left foot was 
laterally unstable.  She also complained or dorsal pain that 
was worse in the morning and after inactivity.  The examiner 
noted that there was tenderness and guarding to touch.  There 
was limited range of motion of the ankle joints bilaterally, 
but no pain on palpation of the plantar fascia or sinus 
tarsi.  Tinel's sign was negative along the distribution of 
the tibial, proneal and sural nerves.  There was a visible 
supinated position of the left shoe at stance and in gait.  
The assessment was severe rheumatoid arthritis, pes planus, 
and generalized foot pain.   

As noted above, his service-connected foot disabilities have 
been rated as 50 percent disabling under the provisions of 
Diagnostic Code 5276, which allow for 
a single rating of up to 50 percent for bilateral acquired 
flat feet manifested by pronounced flatfeet with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendons on manipulation, not improved by orthopedic 
shoes or appliances.  A 50 percent rating, as described 
above, is the highest available for bilateral pes planus and 
a higher rating is not available under any other of the 
diagnostic codes that pertain to the feet.

However, the Board notes that in exceptional cases where 
evaluations provided by the rating schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder.  
38 C.F.R. § 3.321(b).  The RO conducted such an analysis of 
the veteran's claim in its October 2002 SSOC and concluded 
that the matter was not one that rendered impractical the 
application of the regular schedular rating standards  

The Board, too, believes that the regular schedular standards 
applied in the current case adequately describe and provide 
for the veteran's symptoms and disability level.  The record 
does not reflect a disability that is so exceptional or 
unusual that the normal provisions of the rating schedule 
would not adequately compensate the veteran for her service-
connected disability.  The Board notes that the disability 
alone has not required hospitalization other than 
contemplated in schedular standards cited above.

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected pes 
planus disability alone significantly interferes with her 
employment other than as contemplated in her current rating 
which addresses a substantial degree of industrial 
impairment.  There is no reason to believe that the rating 
schedule does not adequately compensate the veteran for the 
impairment.

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); Floyd v. Brown, 9 Vet. App. 94-96 
(1996).

The preponderance of the evidence is therefore against the 
veteran's claim for entitlement to a disability rating in 
excess of 50 percent for bilateral pes planus with post-
operative hallux valgus and excision of hematoma and 
degenerative changes and the claim must be denied.

III.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, secondary service connection may be granted for 
a disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  Where proximate causation of the underlying 
nonservice-connected disability is not shown, secondary 
service connection may still be established for disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability or disabilities.  
See Allen, supra.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Here, the veteran has asserted claims of entitlement to 
service connection for an upper back injury and a left leg 
injury.  The relevant medical evidence here includes service 
medical records (SMR's), private and VA treatment records, 
and VA examination reports.

				A.  Upper Back Injury

The veteran's SMR's include entries on August 2, 1967 and 
August 31, 1967 in which neck pain was noted.  A separate 
entry made on August 31, 1967, notes that in July the veteran 
sustained an acute cervical-thoracic sprain and hip contusion 
when she caught a file box that fell from the top rack in a 
storage room.  It was reported that a few weeks later, after 
cleaning quarters, she experienced pain in her neck and back, 
as well as down her left leg.  This was noted to have 
improved with rest and heat.  The impression was recurrent 
cervical-thoracic pain.  A December 1968 entry noted that the 
veteran had a stiff neck.  

Post-service medical evidence includes an April 1982 report 
from Bell West medical center instructing the veteran to use 
hot moist packs on her neck and to take Aspirin as needed for 
pain.  A note dated in September 1983 prescribed Motrin 400 
mg for cervical neck pain and a note dated in July 1988 from 
Dr. Glauser prescribed stretching and strengthening exercises 
for the veteran's neck, upper back, and shoulders.  An August 
1988 report from Lynn Zavala, R.P.T., revealed that the 
veteran had been referred by Dr. Glauser and had received 
seven treatments between July and August 1988.  The report 
notes that the veteran's cervical range of motion was 50% 
left rotation and left side bending.  These reports all 
preceded a September 1988 motor vehicle accident in which the 
veteran sustained a thoracic spine injury.  

A November 1995 X-ray report of the cervical spine by Dr. 
David Ryder showed no fracture, subluxation, or prevertebral 
soft tissue swelling, but revealed moderately severe 
degenerative disc space narrowing at the C5-6 and C6-7 levels 
with small marginal osteophytes.  There was also mild neural 
foraminal narrowing on the right C6-7 level due to 
uncovertebral spurs.  Report of the thoracic spine revealed 
minimal degenerative change and was negative for a fracture.  

A November 1996 letter from Dr. Bruce Whitbeck notes that an 
examination that month revealed marked decrease in all the 
normal cervical ranges of motion, foramina compression 
positive in four out of five positions, paravertebral muscle 
spasms of a chronic nature, and marked weakness in the upper 
extremities.  The letter further stated that X-rays revealed 
loss of the normal cervical lordosis, especially in the mid 
to lower cervical region, and severe degenerative disc 
disease, especially between C5 and C6 and C6 and C7.  It was 
noted that cervical oblique X-rays demonstrated a marked 
reduction of the neuroforamina due to the arthritic changes 
and that motion studies through comparison of the cervical 
flexion and extension views demonstrated an almost total loss 
of the vertebral motor unit motion integrity.  Dr. Whitbeck 
concluded from the veteran's case history, physical 
examination, and X-ray evaluation that the trauma the veteran 
received during her fall in service has caused severe long 
term negative affects on her health, stating further that the 
degenerative changes revealed by the X-rays were consistent 
with the described injury and that it was of a very 
progressive nature.  He also stated that the symptomatic 
consequences of this degenerative process were numerous and 
severe in nature, especially with the marked foraminal 
encroachment demonstrated in the cervical oblique views.  He 
cited the severe exacerbation the veteran suffered from what 
he described as only a minor automobile accident in 1988.  A 
March 1999 letter from Dr. Whitbeck states that the veteran 
has chronic spinal biomechanical instability due to severe 
bilateral foot pain, which he stated was directly related to 
her years in service and numerous unsuccessful surgeries.            
 
The veteran submitted to a VA joints examination on October 
2, 2001.  The examiner stated at the outset of the 
examination report that the veteran's claims folder was 
reviewed in conjunction with the examination.  Upon 
examination, the veteran had range of motion of the neck as 
follows: extension of about 20 degrees, flexion of 20 
degrees, deviation right and left 20 degrees, and rotation 
right and left 30 degrees.  She had almost full range of 
motion of the shoulders.  The examiner stated that this was a 
very complicated situation and that he really did not have a 
definitive diagnosis, other than acknowledging that the 
veteran has had a soft tissue injury of the spine since 1967, 
has been bothered with intrascapular pain since then, with 
subsequent pain in, inter alia, the upper spine and base of 
the neck.  It was noted that an MRI revealed no spinal 
stenosis or disc protrusion with pressure on the nerve.  The 
examiner concluded that the probability of a relationship of 
the claimed upper back and leg injury and the veteran's 
service-connected bilateral pes planus was very low, but that 
the likelihood of the onset of upper back problems did appear 
more likely than not related to active military service.

Additionally, in the October 29, 2001 VA examination report 
mentioned above, the examiner stated that the veteran had 
degenerative joint disease of the neck, shoulders, and hands 
by history and chart and stated that the veteran's pain in 
the hips/buttocks and the upper back were "most likely 
(75%)" related to the chronic foot pain and pesplanovalgus 
and the altered gait pattern caused by both.  This examiner 
also reviewed the veteran's claims folder in conjunction with 
the examination.  Based on the foregoing, and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's upper back condition is related to her 
service.  

The Board notes that neither of the aforementioned VA 
examination reports discussed any possible effects of the 
1988 motor vehicle accident on the veteran's back condition.  
However, as mentioned above, both examiners had the benefit 
of a review of the veteran's claims folder in conjunction 
with their examinations and the Board must assume that in the 
course of such reviews the examiners took into consideration 
the 1988 accident.  Furthermore, the Board acknowledges the 
dearth of contemporaneous evidence related to treatment for, 
or complaints of, upper back pain for a significant period 
following the veteran's separation from service and that such 
absence of treatment records weighs against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, 
the veteran is capable of describing symptoms affecting her 
upper back.  Moreover, the Board finds that in light of the 
in-service evidence of an upper back injury along with the 
foregoing post-service medical evidence, despite their 
disparate conclusions as to whether the veteran's current 
upper back condition is attributable directly to the incident 
in service or as a result of her service-connected bilateral 
foot condition, the Board must afford the veteran the benefit 
of the doubt as enunciated in 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003).  As such, the Board finds that the 
evidence is at least in equipoise in this case and, thus, 
service connection is in order.  

B.	Left Leg Injury

As noted above, an SMR dated on August 31, 1967 noted that 
the veteran sustained an acute cervical-thoracic sprain and 
hip contusion the previous month when she caught a file box 
that fell from the top rack in a storage room and that a few 
weeks later, after cleaning quarters, she experienced pain in 
her neck and back, as well as down her left leg.  Again, this 
was noted to have improved with rest and heat.  This is the 
only mention of a left leg problem until an August 1993 
report from Desert Health Associates from August 1993, which 
noted complaints of low back pain and leg cramps.  The 
October 2, 2001 VA examination report noted that the veteran 
had weakness in her legs and she did have limited straight 
leg raising of about 40 degrees in the supine position.  Her 
leg lengths were equal at 84 sonometers, as measured from the 
anterior superior iliac spine to the medial malleoli and the 
calf circumferences were equal at 35 sonometers.  The 
examiner concluded that the probability of a relationship 
between a leg injury and her service-connected bilateral pes 
planus was very low.  The examiner did not comment on whether 
any current left leg injury was related to her active 
military service.  

Initially, the Board notes that the more than three-decade 
gap after separation from service of any compliant of, or 
treatment for, a left leg condition weighs heavily against 
the veteran's claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  Additionally, the record lacks any 
evidence showing a current left leg disability.  See Gilpin 
v. West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A.§ 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  Concomitantly, no causal 
connection between a left leg condition and the veteran's 
period of service, or to her service-connected bilateral foot 
disability, has been demonstrated.  Therefore, as there is no 
competent evidence showing that the veteran has a left leg 
disability, the claim must be denied.                      

The Board finds that there is nothing of record warranting 
that the veteran be afforded additional VA examination as it 
pertains to this matter.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003), (holding that veteran is required to 
not only show that he or she is disabled, but also show some 
causal connection between his or her disability and the 
period of military service before VA is obligated to provide 
a medical examination or obtain a medical opinion).  In 
reaching this decision, the Board considered the benefit-of-
the-doubt rule; however, as the preponderance of the evidence 
is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating in excess of 50 percent for bilateral pes 
planus with post-operative hallux valgus and excision of 
hematoma and degenerative changes is denied.  

Service connection for disability involving the cervical and 
thoracic segments of the spine, claimed as an upper back 
condition, is granted.  

Service connection for a left leg injury is denied.


	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



